Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes the foreign publication listed in the IDS from 12/08/2020 does not provide an English translation and was not considered. Examiner further notes that the Chinese publication listed in the IDS from 07/11/2022 does not provide an English translation and was not considered.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a dielectric composition comprising a main phase and a Ca-Si-P-O segregation phase, wherein the main phase includes a main component expressed by ABO3, "A" includes at least one selected from calcium and strontium, "B" includes at least one selected from zirconium, titanium, hafnium, and manganese, and the Ca-Si-P-O segregation phase includes at least calcium, silicon, and phosphorus.
The closest prior art is considered to be Randall et al. (US-20110212382-A1, hereinafter referred to as Randall). Randall discloses BaTiO3 based dielectrics (see Randall at [0021]) with a perovskite phase barium titanate and/or doped barium titanate compounds (see Randall at [0065]). However, Randall does not disclose a Ca-Si-P-O segregation phase. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the dielectric composition as claimed in independent claim 1.
All claims not specifically addressed are allowable due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        






/CAMERON K MILLER/Examiner, Art Unit 1731